DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
Claims 58-66 and 68-79 are pending in the application. No claims are currently amended.
Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive. Applicant maintains the previously arguments and generally argues against the 35 U.S.C. 103 combination of Stoks et al. (U.S. Pub. 2014/0202462) and Hurmez et al. (U.S. Pub. 2013/0098360) (Pg. 6-8).
Applicant’s arguments largely raise a question as to whether it would have been obvious to have replaced the non-breathable expiratory tube of Stoks with the breathable expiratory tube of Hurmez at least due to the fact that neither Stoks nor Hurmez is allegedly specific to a particular type of tube solely for inspiratory or expiratory use (Pg. 6-7).
Applicant then argues that it would not have been obvious to replace the expiratory tube of Stoks with that of Hurmez since Stoks already has a concern with reducing condensation (Pg. 7-8).
And applicant finally argues that the length of time between the priority dates of both Stoks and Hurmez when compared against the instant application is evidence that the alleged combination was not obvious (Pg. 8).
Examiner respectfully disagrees with these assertions as will be more fully discussed in the following. Of initial note, applicant does not appear to dispute that the elements recited in the independent claims are found within the overall teachings of Stoks and Hurmez. It appears applicant’s argument is solely directed at the proposed combination of those two references. In this regard it should be considered that each of the independent claims individually recites an inspiratory limb/tube and then an expiratory limb/tube. As there is no direct attachment in a breathing circuit between the inspiratory limb/tube and the expiratory limb/tube there is no requirement for specific mechanical linkage between those two limbs/tubes which would limit a particular inspiratory limb/tube to only be useable with a particular expiratory limb/tube. With this in mind any variety of inspiratory limbs/tubes can be obviously paired with any variety of expiratory limbs/tubes with each limb/tube merely performing its own uniquely intended function. The inspiratory limb/tube and the expiratory limb/tube as recited in the present claims may be considered as each generally autonomous in function within the overall breathing circuit.
This variety of breathing circuits, accessible to one of ordinary skill in the art, which results from obviously pairing a particular inspiratory limb/tube with a particular expiratory limb/tube is at the core of the 35 U.S.C. 103 rejection of the claims. Based upon the teachings of at least Stoks and Hurmez applicant does not appear to be reciting in the independent claims either a newly invented inspiratory limb/tube or a newly invented expiratory limb/tube.
The teachings of Stoks place value on a smooth, heated tube (e.g. ¶¶0064, 0068). Stoks teaches this can be applied to an inspiratory tube and/or an expiratory tube (¶0065), indicating that it is not essential for both tubes of the breathing circuit to have the same design. And in the background discussion Stoks appears more specific to the concern of heating to avoid condensation between a heater-humidifier and a patient, which is the location of an inspiratory tube (¶0004).
The teachings of Hurmez place value on a corrugated, heated tube (e.g. ¶¶0021, 0128). Hurmez teaches this can be applied to an inspiratory tube or an expiratory tube (¶0056), but appears to place particular emphasis on the use as an expiratory tube (¶¶0006, 0058; all claims drawn to “expiratory limb”). And the background discussion in Hurmez has particular concern with “significant condensation [which] may form during patient exhalation” (¶0006).
It is thus respectfully submitted that while the breathing circuits in each of Stoks and Hurmez may generally apply a similar type of tube for each of the inhalation tube and the exhalation tube that the respective inventive concepts in each of those references is drawn more to the improved functionality provided by an individual tube design rather than an exact combination of inhalation tube and exhalation tube being used together. With this in mind one of ordinary skill in the art would have considered it prima facie obvious to have used a breathing circuit including different types of inhalation tube and exhalation tube and would have obviously done so with considerations in mind of the unique benefits afforded by a particular type of tube when used in a particular setting and/or under particular conditions of operation. It is respectfully submitted then that amongst various possible pairings of inhalation tube and exhalation tube to form a breathing circuit one of ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious to have used together the inhalation tube of Stoks with the exhalation tube of Hurmez as each tube will serve its own function and merely perform as intended when combined together into a breathing circuit.
The fact Stoks has a concern with reducing condensation does not dissuade from a substitution for another expiratory tube which also has a concern with reducing condensation (i.e. the expiratory tube of Hurmez) as a mutual concern for solving the same problem between two inventors is itself highly suggestive evidence of an obvious design choice substitution between the two designs when the element in question serves as an individual element within a system. (Examiner is unclear as to the particular relevance of the “Decision on Appeal” cited in applicant’s remarks on Pg. 8.)
Examiner respectfully submits that a spacing of a few years between the earlier priority dates of Stoks and Hurmez to that of the instant application is insufficient evidence as to the nonobviousness of the combination of the instant claims. There are many possible reasons why a patent application may not have been previously filed with the exact combination of limbs/tubes recited by the instant claims and the filing of a patent application with the exact claimed combination is certainly not the only consideration of obviousness which one of ordinary skill in the art would rely upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 58-66 and 68-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoks et al. (U.S. Pub. 2014/0202462) in view of Hurmez et al. (U.S. Pub. 2013/0098360).
Regarding claim 58, Stoks discloses a breathing circuit (Fig. 1) comprising: an inspiratory limb (Fig. 1 #103 and Fig. 2A #201; ¶¶0050, 0057) for carrying inspiratory gases to a patient, the inspiratory limb comprising: a first elongate member (Figs. 2A-2C #203; ¶0057) comprising a hollow body spirally wound to form at least in part an inspiratory central bore (Figs. 2A-2C; ¶0058) and a wall (Figs. 2B-2C #211; ¶0066) surrounding the inspiratory central bore, wherein the inspiratory central bore is smooth (¶0064), and a second elongate member (Figs. 2A-2B #205; ¶0057) spirally wound and joined between adjacent turns of the first elongate member (Figs. 2A-2C; ¶0061), the second elongate member forming at least in part the inspiratory central bore (Fig. 2C); and an expiratory limb (Fig. 1 #117) for carrying expiratory gases from the patient, the expiratory limb comprising: an inlet and an outlet (Fig. 1).
Stoks fails to disclose the expiratory limb comprising a third elongate member comprising a wall enclosing an expiratory central bore, wherein the wall of the third elongate member is configured to contain the expiratory gases and is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases, wherein the expiratory central bore is corrugated. The phrase “substantially impermeable” is understood in light of the special definition provided in ¶0023 of the specification.
Hurmez teaches a medical circuit (Fig. 1) comprising an expiratory limb (Fig. 1 #117; claim 33) comprising: an elongate member (Figs. 6A-6B #601) comprising a wall (Fig. 6B #605) enclosing an expiratory central bore (Fig. 6B), wherein the wall of the elongate member is configured to contain the expiratory gases and is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases (¶¶0056, 0122; claim 33), wherein the expiratory central bore is corrugated (Fig. 6B; ¶0123). Hurmez teaches a water vapor permeable and corrugated expiratory limb as providing the benefit of supplying a breathable tube to prevent condensation during patient exhalation while retaining tube strength and flexibility (¶¶0006, 0008-0030).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted in Stoks the expiratory limb comprising a third elongate member comprising a wall enclosing an expiratory central bore, wherein the wall of the third elongate member is configured to contain the expiratory gases and is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases, wherein the expiratory central bore is corrugated in order to provide the benefit of supplying a breathable tube to prevent condensation while retaining tube strength and flexibility in view of Hurmez. All of the components of the instant claim are known in Stoks and Hurmez with the only difference being the combination of “old elements” into a single device by connecting them in a single breathing circuit. It is noted that the use of a water vapor permeable and corrugated expiratory limb is not dependent on the operation of the other elements in the circuit, such as the inspiratory limb, and using the alternate expiratory limb of Hurmez in Stoks will thus still allow each element of the circuit to maintain its intended function.
Regarding claim 59, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the wall of the third elongate member comprises a foamed polymer (¶0165) that is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases. The phrase “substantially impermeable” is understood in light of the special definition provided in ¶0023 of the specification.
Regarding claim 60, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the foamed polymer comprises a solid thermoplastic elastomer material (¶0165) having cell voids distributed throughout (¶0173).
Regarding claim 61, Stoks teaches the invention as modified above and further teaches the second elongate member of the inspiratory limb encloses at least one heating element (Figs. 2B-2C #215; ¶0068).
Regarding claim 62, Stoks teaches the invention as modified above and further teaches the first elongate member of the inspiratory limb forms in longitudinal cross-section a plurality of bubbles (Figs. 2B-2C #203) each with a flattened surface (Fig. 2C bottom of #203) forming at least part of the wall surrounding the inspiratory central bore.
Regarding claim 63, Stoks teaches the invention as modified above and further teaches the second elongate member of the inspiratory limb encloses at least one heating element (Figs. 2B-2C #215; ¶0068), and wherein the at least one heating element is between a bubble of the plurality of bubbles and the inspiratory central bore of the inspiratory limb (Fig. 2C).
Regarding claim 64, Stoks teaches the invention as modified above and further teaches the second elongate member of the inspiratory limb encloses a heating element (Figs. 2B-2C #215; ¶0068).
Regarding claim 65, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the third elongate member of the expiratory limb encloses a heating element within the expiratory central bore (¶0128)
Regarding claim 66, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the wall enclosing the expiratory central bore has an inner surface adjacent to the expiratory central bore and the expiratory limb further comprises a plurality of reinforcing ribs circumferentially arranged around the inner surface and generally longitudinally aligned between the inlet and the outlet (¶¶0020-0021).
Regarding claim 68, Stoks discloses a device (Fig. 1) comprising: a breathing circuit (Fig. 1) comprising: an inspiratory tube (Fig. 1 #103 and Fig. 2A #201; ¶¶0050, 0057) configured to receive an inspiratory gases flow from a gas source, the inspiratory tube comprising an inspiratory inlet, an inspiratory outlet, and a wall (Figs. 2B-2C #211; ¶0066) enclosing an inspiratory central bore (Figs. 2A-2C; ¶0058), wherein the inspiratory central bore is smooth (¶0064); and an expiratory tube (Fig. 1 #117) configured to receive an expiratory gases flow from a patient, the expiratory tube comprising an expiratory inlet, an expiratory outlet (Fig. 1).
Stoks fails to disclose the expiratory tube comprising a wall enclosing an expiratory central bore, wherein the expiratory central bore is corrugated, and wherein the wall of the expiratory tube is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases flowing therethrough. The phrase “substantially impermeable” is understood in light of the special definition provided in ¶0023 of the specification.
Hurmez teaches a medical circuit (Fig. 1) comprising an expiratory tube (Fig. 1 #117; claim 33) comprising: a wall (Fig. 6B #605) enclosing an expiratory central bore (Fig. 6B), wherein the expiratory central bore is corrugated (Fig. 6B; ¶0123), and wherein the wall of the expiratory tube is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases flowing therethrough (¶¶0056, 0122; claim 33). Hurmez teaches a water vapor permeable and corrugated expiratory limb as providing the benefit of supplying a breathable tube to prevent condensation during patient exhalation while retaining tube strength and flexibility (¶¶0006, 0008-0030).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted in Stoks the expiratory tube comprising a wall enclosing an expiratory central bore, wherein the expiratory central bore is corrugated, and wherein the wall of the expiratory tube is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases flowing therethrough in order to provide the benefit of supplying a breathable tube to prevent condensation while retaining tube strength and flexibility in view of Hurmez. All of the components of the instant claim are known in Stoks and Hurmez with the only difference being the combination of “old elements” into a single device by connecting them in a single circuit. It is noted that the use of a water vapor permeable and corrugated expiratory tube is not dependent on the operation of the other elements in the circuit, such as the inspiratory tube, and using the alternate expiratory tube of Hurmez in Stoks will thus still allow each element of the circuit to maintain its intended function.
Regarding claim 69, Stoks teaches the invention as modified above and further teaches the inspiratory tube comprises a first elongate member (Figs. 2A-2C #203; ¶0057) comprising a hollow body spirally wound to form at least in part the inspiratory central bore (Figs. 2A-2C; ¶0058) and the wall (Figs. 2B-2C #211; ¶0066) enclosing the inspiratory central bore.
Regarding claim 70, Stoks teaches the invention as modified above and further teaches the inspiratory tube comprises a second elongate member (Figs. 2A-2B #205; ¶0057) spirally wound and joined between adjacent turns of the first elongate member (Figs. 2A-2C; ¶0061), the second elongate member forming at least in part the inspiratory central bore (Fig. 2C).
Regarding claim 71, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the wall of the expiratory tube comprises a foamed polymer (¶0165) that is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases. The phrase “substantially impermeable” is understood in light of the special definition provided in ¶0023 of the specification.
Regarding claim 72, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the foamed polymer comprises a solid thermoplastic elastomer material (¶0165) having cell voids distributed throughout (¶0173).
Regarding claim 73, Stoks teaches the invention as modified above and further teaches the inspiratory tube encloses a heating element within the inspiratory central bore (¶0095 – “one or more heating filaments 215 placed within the gas path”), 
Regarding claim 74, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the expiratory tube comprises a heating element within the expiratory central bore (¶0128)
Regarding claim 75, Stoks teaches the invention as modified above and further teaches the inspiratory tube comprises in longitudinal cross-section a plurality of bubbles (Figs. 2B-2C #203) each with a flattened surface (Fig. 2C bottom of #203) forming at least part of the wall of the inspiratory central bore.
Regarding claim 76, Stoks teaches the invention as modified above and further teaches the inspiratory tube comprises at least one heating element (Figs. 2B-2C #215; ¶0068), and wherein the at least one heating element is between a bubble of the plurality of bubbles and the inspiratory central bore (Fig. 2C).
Regarding claim 77, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the expiratory tube comprises a plurality of reinforcing ribs circumferentially arranged around the wall and generally longitudinally aligned between the expiratory inlet and the expiratory outlet (¶¶0020-0021).
Regarding claim 78, Stoks teaches the invention as modified above and further teaches a humidifier (Fig. 1 #107; ¶0050) configured to humidify the inspiratory gases flow to a patient, wherein the humidifier comprises: a humidification chamber (#129; ¶0053) configured to store a volume of liquid and configured to be in fluid communication with the inspiratory gases flow, and a heater (#131; ¶0053) configured to heat the volume of liquid in the humidification chamber to create vapor, such that the inspiratory gases flow is humidified by the vapor.
Regarding claim 79, Stoks discloses a respiratory apparatus (Fig. 1) comprising: a humidifier (Fig. 1 #107; ¶0050) configured to humidify an inspiratory gases flow to a patient; an inspiratory tube (Fig. 1 #103 and Fig. 2A #201; ¶¶0050, 0057) configured to receive the inspiratory gases flow from the humidifier, the inspiratory tube comprising an inspiratory inlet, an inspiratory outlet, and a wall (Figs. 2B-2C #211; ¶0066) enclosing an inspiratory central bore (Figs. 2A-2C; ¶0058), wherein the inspiratory central bore is smooth (¶0064); and an expiratory tube (Fig. 1 #117) configured to receive an expiratory gases flow from the patient, the expiratory tube comprising an expiratory inlet, an expiratory outlet (Fig. 1)
Stoks fails to disclose the expiratory tube comprising a wall enclosing an expiratory central bore, wherein the expiratory central bore is corrugated, and wherein the wall of the expiratory tube is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases flowing therethrough. The phrase “substantially impermeable” is understood in light of the special definition provided in ¶0023 of the specification.
Hurmez teaches a medical circuit (Fig. 1) comprising an expiratory tube (Fig. 1 #117; claim 33) comprising: a wall (Fig. 6B #605) enclosing an expiratory central bore (Fig. 6B), wherein the expiratory central bore is corrugated (Fig. 6B; ¶0123), and wherein the wall of the expiratory tube is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases flowing therethrough (¶¶0056, 0122; claim 33). Hurmez teaches a water vapor permeable and corrugated expiratory limb as providing the benefit of supplying a breathable tube to prevent condensation during patient exhalation while retaining tube strength and flexibility (¶¶0006, 0008-0030).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted in Stoks the expiratory tube comprising a wall enclosing an expiratory central bore, wherein the expiratory central bore is corrugated, and wherein the wall of the expiratory tube is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases flowing therethrough in order to provide the benefit of supplying a breathable tube to prevent condensation while retaining tube strength and flexibility in view of Hurmez. All of the components of the instant claim are known in Stoks and Hurmez with the only difference being the combination of “old elements” into a single device by connecting them in a single circuit. It is noted that the use of a water vapor permeable and corrugated expiratory tube is not dependent on the operation of the other elements in the circuit, such as the inspiratory tube, and using the alternate expiratory tube of Hurmez in Stoks will thus still allow each element of the circuit to maintain its intended function.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785